  Case 4:20-cr-40051-SPM Document 83 Filed 08/10/21 Page 1 of 2 Page ID #409




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

           Plaintiff,
                                                 Case No. 20-CR-40051-SPM
v.

KENNETH D. WHITE,

           Defendant.

                                             ORDER

McGLYNN, District Judge:

       Following a jury trial, defendant Kenneth D. White (“White”) was convicted of

one count of Travel with Intent to Engage in Illicit Sexual conduct in violation of 18 U.S.C. §

2423(b) (Doc. 50). On July 23, 2021, White was sentenced to 151 months in the

Bureau of Prisons to be followed by 8 years of supervised release (Doc. 73).

       On August 1, 2021, White filed a Motion for Leave to Appeal in Forma Pauperis

(“IFP”), along with sealed financial affidavit in support of IFP (Docs. 80, 81). On that

date, White also filed a Motion to Appoint Counsel (Doc. 82).

       A motion for leave to appeal IFP is governed by the Criminal Justice Act, 18

U.S.C. § 3006A. The only inquiry that is relevant is defendant’s financial ability to

retain counsel. United States v. Dunham, 922 F.3d 847 (7th Cir. 2019) (Wood, C.J., in

chambers). White has provided necessary details regarding his financial condition,

from which the Court finds that he is indigent and unable to retain counsel (Doc. 81).


                                          Page 1 of 2
 Case 4:20-cr-40051-SPM Document 83 Filed 08/10/21 Page 2 of 2 Page ID #410



Accordingly, his Motion for Leave to Proceed on Appeal IFP is GRANTED.

      Seventh Circuit Rule 51(a) concerns the withdrawal of trial counsel and

appointment of appellate counsel. Thus, the Court denies for lack of jurisdiction the

request for appointment of counsel on appeal (Doc. 82).

IT IS SO ORDERED.

DATED: August 10, 2021

                                              /s/ Stephen P. McGlynn_
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge




                                      Page 2 of 2
